Title: To Thomas Jefferson from John Patterson, 3 May 1821
From: Patterson, John
To: Jefferson, Thomas


Dear Sir
Balto
3d May 1821.
I enclose you a check on the Branch of the U.S. Bank at Richmond for the balance due by me, on acct of my subscription to the Central College  I should have added the intrest for that instalment which ought to have been paid in April 1820, but that I have a Sett off 10 or 15 dollars which I paid for  inserting an advertisement, in the newspapers of this City in 1819—I shall take the liberty, in a few days, of sending you a copy of a report made by the Legislature of this State, on the subject of claiming a proportion of the public lands of the United States, for the purposes of education, on the ground that, the old states & Kentucky are rightfully entitled to such provision, as  has been made for the tates admitted into the Union Since the adoption of the Constitution. This would afford abuntant means for the education of every class of people in the U.S. & I am sure that a more useful application could not be made of the property in question—The report, was I believe sent to the Executive of Va & acted on by the Legislature but my absence in Georgia last winter deprived of the means of learning what was the result, & I am still ignorant of itI am Dear Sir with great respect & esteem Your’sJno Patterson